The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Detailed Action
Claims 1-20 have been examined.Claims 1-20 have been rejected.

Claim Objections
Claim 13 line 3 should read "server cluster for the virtual machine and further configure" or otherwise the grammar of this claim should be clarified.




Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 line 11 recites "wherein the backup virtual machine is already executing".  This use of "already" is unclear because it depends on an uncertain time frame.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 7, 8, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yin (US Patent 9,286,093) in view of Kundu (US Patent Application Publication 2014/0082615).

As per claim 1, Yin ('093) discloses a computer-implemented method comprising:
	receiving an indication of a failover condition in a server cluster for a virtual machine executing in the server cluster (see abstract, a replica VM is started when a 
	wherein a hostname is associated with the virtual machine (column 7 lines 33-35, virtual machines are named with a globally unique identifier); and
	in response to receiving the indication of the failover condition, performing failover of the server cluster (see abstract, a replica virtual machine is started and takes over for a failed master server), including:
	attaching the one or more data storage devices to a backup virtual machine associated with the one or more data storage devices, so that a backup virtual machine is able to communicate with the one or more data storage devices (column 7 lines 61-66, a virtual storage device is mounted to the server and network adaptor configuration information is transferred to it, and column 9 lines 49-51 and column 1 lines 13-15, a virtual storage device is mounted for use by the replica), 
	wherein the backup virtual machine is already executing in the server cluster (column 3 lines 25-28, the replica system is ready to take over), and
	associating the virtual machine identifier with the backup virtual machine (column 6 lines 29-39, network adaptor configuration information that is copied to the replica includes network address and any other information necessary for the replica to be accessible).

Yin ('093) teaches that the virtual machine failover is part of a server failover (see abstract).  Yin ('093) does not expressly disclose the method wherein the virtual 
Yin ('093) does not expressly disclose the method in which a first database program executes at the virtual machine and communicates with one or more storage devices attached to the virtual machine, and a second database program executes at the backup virtual machine and communicates with the one or more storage devices.

Kundu ('615) teaches provisioning a virtual machine based on a selected VM image based on desired components (see abstract).  The VM images include desired database applications (paragraph 26-28).Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the virtual machine failover disclosed by Yin 

As per claim 7, Yin ('093) in view of Kundu ('615) discloses the computer-implemented method of claim 1, wherein:
	the one or more data storage devices includes one or more databases (Kundu ('615) paragraph 26-28, databases are stored and accessible to the VMs, and Yin ('093) column 6 lines 54-55, multiple suggestable configurations are stored); and 
	the backup virtual machine executes the second database program that uses the one or more databases in the one or more data storage devices to perform database services (Kundu ('615) abstract and paragraphs 26-28, database software is made available for utilization).
As per claims 8 and 15, these claims recite limitations found in claim 1 and are rejected on the same grounds as claim 1.

As per claim 14, this claim recites limitations found in claim 7 and is rejected on the same grounds as claim 7.

s 2, 3, 5, 6, 9, 10 ,12, 13, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yin ('093) in view of Kundu ('615) and Bakman (US Patent Application Publication 2009/0307597).
As per claim 2, Yin ('093) in view of Kundu ('615) discloses the computer-implemented method of claim 1, wherein performing the failover of the server cluster further comprises:
	sending the cluster components to the backup virtual machine (Figure 4, network adapter configuration is sent to the replica VM).

Yin ('093) in view of Kundu ('615) does not expressly disclose the method of claim 1, wherein performing the failover of the server cluster further comprises:
	detaching the one or more data storage devices from the virtual machine; 
	decommissioning cluster components from the virtual machine.Bakman ('597) teaches a system that monitors VM resource utilization and may decommission under-used or un-used resources (paragraph 240).  VM resources analyzed include storage devices (paragraph 5).Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the virtual machine failover disclosed by Yin ('093) in view of Kundu ('615) such that storage is deallocated from the failed VM.  This modification would have been obvious because, as would be clear to one of ordinary 

As per claim 3, Yin ('093) in view of Kundu ('615) and Bakman ('597) discloses the computer-implemented method of claim 2, wherein:
	detaching the one or more data storage devices from the virtual machine includes unmounting the one or more data storage devices from the virtual machine (Bakman ('597) paragraph 240, storage may be decommissioned from the VM); and
	attaching the one or more data storage devices to the backup virtual machine includes mounting the one or more data storage devices to the backup virtual machine (see abstract of Yin ('093), the virtual storage is mounted to the replica virtual machine).

As per claim 5, Yin ('093) in view of Kundu ('615) discloses the computer-implemented method of claim 1.

Yin ('093) in view of Kundu ('615) does not expressly disclose the method of claim 1, wherein receiving the indication of the failover condition in the server cluster for the virtual machine comprises receiving a telemetry alert indicative of a pending failover event for the virtual machine.

Bakman ('597) teaches a system that monitors virtual machines and predicts problems based on CPU, memory, and disk I/O metrics (paragraphs 68-72 and 80).

As per claim 6, Yin ('093) in view of Kundu ('615) discloses the computer-implemented method of claim 1.

Yin ('093) in view of Kundu ('615) does not expressly disclose the method of claim 1, wherein receiving the indication of the failover condition in the server cluster for the virtual machine comprises receiving an application programming interface (API)-initiated alert indicative of the failover condition for the virtual machine.Bakman ('597) teaches a system that monitors virtual machines and predicts problems based on CPU, memory, and disk I/O metrics (paragraphs 68-72 and 80).  The system generates a notification based on the prediction (Figure 4 step s405).The examiner takes official notice that it is well known in the art to send a notification as an email.Prior to the effective filing date it would have been obvious to a person of ordinary skill 

As per claims 9 and 10, these claims recite limitations found in claims 2 and 3, respectively, and are respectively rejected on the same grounds as claims 2 and 3.As per claims 12 and 13, these claims recite limitations found in claims 5 and 6, respectively, and are respectively rejected on the same grounds as claims 5 and 6.

As per claims 16 and 17, these claims recite limitations found in claims 2 and 3, respectively, and are respectively rejected on the same grounds as claims 2 and 3.
As per claims 19 and 20, these claims recite limitations found in claims 5 and 6, respectively, and are respectively rejected on the same grounds as claims 5 and 6.

s 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yin ('093) in view of Kundu ('615) and Iwamura (US Patent Application Publication 2005/0198327).
As per claim 4, Yin ('093) in view of Kundu ('615) discloses the computer-implemented method of claim 1.

Yin ('093) in view of Kundu ('615) does not expressly disclose the method of claim 1, wherein associating the hostname with the backup virtual machine further comprises:
	editing one or more records in a domain name service to associate the hostname with a network address of the backup virtual machine.
Iwamura ('327) teaches a server host failover in which a DNS server is updated to make clients access the failover server (Figure 4).Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the virtual machine failover disclosed by Yin ('093) in view of Kundu ('615) such that the failover includes updating a domain name service associated with the failover target, as taught by Iwamura ('327).  This modification would have been obvious because updating the DNS information causes a client to access the failover target server instead of the primary server using a domain name (Iwamura ('327) paragraph 97).

.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cruz teaches a remote centralized monitoring console which implement IP address takeover and has servers running in active/active configuration.  Bert teaches an active/active failover of servers with storage tasks taken over upon failover. Akyureklier teaches performing a disaster recovery from a site with primary VMs to a secondary site with secondary VMs, each site having a local storage and unmount replication targets.




Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SCHELL whose telephone number is (571)272-8186.  The examiner can normally be reached on Monday through Friday 9AM-5:30PM (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JS/JOSEPH O SCHELL/Primary Examiner, Art Unit 2114